Citation Nr: 1146559	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-31 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to additional special monthly compensation (SMC) based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  A hearing before the undersigned Veterans Law Judge was held at the New York RO in April 2011.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The evidence demonstrates that the Veteran has a factual need for regular aid and attendance.


CONCLUSION OF LAW

The criteria for entitlement to SMC by reason of being in need of aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation (special monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Board notes that the SMC may also be paid if the Veteran qualifies for housebound benefits.  The Veteran has specifically limited his appeal to the issue of entitlement to regular aid and attendance, however; consequently, only those criteria will be discussed.  

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from the disabling conditions enumerated in this paragraph.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Service-connection is in effect for multiple sclerosis with left hemiparesis, left lower extremity with gait ataxia (40 percent); left hemiparesis with left upper extremity tremor (30 percent); right hand tremor (10 percent); slurred speech (10 percent); left side weakness with tongue deviation and jaw jerk (10 percent); residuals of multiple sclerosis affecting the right lower extremity (10 percent); and diplopia with nystagmus (noncompensable).  The Board notes that in the rating action on appeal, the RO awarded entitlement to a total disability rating based on individual unemployability (TDIU) based on the Veteran's service-connected multiple sclerosis.  As the TDIU grant was premised on a single service-connected disability, that grant can satisfy the requirement for a single service-connected disability rated 100 percent.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the central questions in this case become whether the record establishes that the Veteran is in need of regular aid and attendance.  

The evidence reflects the Veteran's histories of needing assistance with activities including bathing, dressing, food preparation, and walking, which he has indicated is provided by his son and brother, and the evidence documents the Veteran's need for an assistive device when walking due to poor balance and severe spasticity and occasional use of an electronic scooter or wheelchair when his symptoms flare-up.  See, e.g., VA examination records; April 2011 hearing transcript.  

In June 2008, a physician submitted an Aid and Attendance form indicating that the Veteran required the daily personal health care services of a skilled provider due to his multiple sclerosis and spinal stenosis.  The physician noted that the Veteran's son assisted him with his activities of daily living.   

A VA examination was conducted in October 2008.  The VA examiner noted the Veteran's history that although he was not bedridden, he was "very dependent" on people to do chores and grocery shopping for him.  The Veteran reported that he had very poor balance, poor coordination, and poor memory, and he indicated that although he could perform his activities of self-care, it was a "major job" and took a long time because he had to do things "very slowly."  He added that he was not able to stand long enough to shower and that he had great difficulty doing buttons.  The examiner noted that the Veteran "came in with a cerebellar ataxia, wobbling and trying to keep his balance with his cane, accompanied by his son."  Muscle tone was decreased in the upper extremities.  In a December 2008 addendum, the examiner reported that although the Veteran was limited in his activities of daily living secondary to his multiple sclerosis.  The examiner noted that although the Veteran was not bedridden, he was forced to use a cane, walker or scooter dependent on how he felt each day and he was unable to leave his home unless accompanied by someone for support.  The examiner reported that the Veteran was unable to shower and depended on his son to help him shower and that the Veteran was unable to prepare his own food but did not require assistance to eat.  The examiner added that there was impairment in the Veteran's ability to grasp and manipulate objects and that he had very poor balance and difficulty in propulsion, and he indicated that the Veteran was unable to grasp objects or perform fine motor tasks using his hands, such as buttoning clothes.  

January and December 2009 VA examination records note that the Veteran had difficulty standing up from a chair without assistance and difficulty performing fine finger movements and holding objects such as a pencil.  The January 2009 VA examination record also reports that he had difficulty tying his laces on his shoes, and the December 2009 VA examination record reports that the Veteran had difficulty standing without support.  

The foregoing evidence indicates that the Veteran has a need for aid and attendance for activities to include performing basic hygiene tasks.  Although the record indicates that the Veteran is able to perform some activities of daily living independently, such as feeding himself, that is not the level of need contemplated by the regulation; the Veteran is only required to show a general need for aid and attendance on a "regular" basis.  In this case, the Board finds that the evidence indicates that the Veteran has need for aid and attendance on a regular basis; consequently, the Veteran's claim is granted.  

VA has a duty to notify and assist claimants for benefits.  The decision above grants entitlement to SMC for aid and attendance.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

The claim of entitlement to SMC by reason of being in need of aid and attendance is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


